234 F.2d 657
Ralph E. ROSE, Appellant,v.William H. BANNAN et al., Appellees.
No. 12603.
United States Court of Appeals Sixth Circuit.
June 6, 1956.

Perry A. Maynard, Thomas M. Kavanagh, Edmund E. Shepherd and Russell A. Searl, Lansing, Mich., for appellees.
Before MARTIN, MILLER and STEWART, Circuit Judges.
PER CURIAM.


1
This appeal, wherein appellant filed briefs and appellees appeared by an Assistant Attorney General of the State of Michigan both in oral argument and by printed brief, was brought by Ralph Rose, who was committed to the custody of the Michigan State Hospital Commission as a criminal sexual psychopathic person pursuant to the laws of Michigan;


2
And it appearing from the opinion-order of United States District Judge Levin that similar allegations were made under the procedural device of habeas corpus in Rowan v. People, 6 Cir., 147 F.2d 138, and in Kemmerer v. Benson, 6 Cir., 165 F.2d 702, wherein the Michigan Act in question was held to be not subject to the constitutional questions reasserted by appellant in this case;


3
And the judgment entered by the district judge being in our opinion correct for the reasons stated by him, the judgment of dismissal is affirmed.